DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Regarding claim 16, the limitation "the ROI images" is recited without introducing this feature earlier in the claim 13 it depends from.  There is an insufficient antecedent basis for this limitation in the claim.  


Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 5-6, 9, 21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zotta et al. (US20190122854A1) (hereinafter Zotta).

Regarding Claim 1, Zotta meets the claim limitations as follows:
A method, comprising, with a processor:
obtaining a set of preview images (i.e. individual featured images or ﬁrst plurality of individual feature images) associated with a series of specimen sections; [i.e. known feature size and shape defines a template, calibration image contains plurality portion of feature (i.e. specimen sections) that are identified by comparing with the template, once the plurality portion of feature are identified, they are cropped out from the calibration image to form a plurality of individual featured images or ﬁrst plurality of individual feature images (i.e. preview images); Fig. 2, 4C, 6, 7A, and associated text, Para 0050, 0065-0066, 0080-0081, 0094] and 
processing each of the preview images of the set of preview images to register (i.e. align) the preview images.[i.e. each of the plurality of individual feature images or ﬁrst plurality of individual feature images (i.e. preview images) may be aligned; Fig. 4D, 6, 7B, and associated text, Para 0050, 0066, 0081, 0094] 

Regarding claim 5, Zotta meets the claim limitations as set forth in claim 1.
The method of claim 1, wherein each preview image is processed for registration based on a correlation of a search template selected from the set of preview images.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 13; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 6, Note the Rejection for claim 1 and 5, wherein Zotta further discloses
The method of claim 1, wherein the set of preview images includes preview images 0, ... , N, wherein N is an integer, and at least one preview image is processed for registration based on a search template selected from the set of preview images. [i.e. analyzing the calibration image for determining feature shape and size then compared to the predetermined reference structure (i.e. template) to identify portion(s) that may be cropped to form a plurality of individual features images that may be aligned, indicating the set of preview images are integer numbers; Para 0047-0050]

Regarding Claim 9, Note the Rejection for claim 1, wherein Zotta further discloses
The method of claim 1, wherein the preview images are associated with a first resolution, and further comprising obtaining a set of region of interest (ROI) images (i.e. second portion of the identified images identiﬁed using a ROI-template from the restored calibration image) having a second resolution based on the registered preview images, wherein the second resolution is higher than the first resolution. [i.e. captured sample image of the sample material may be restored where the restored sample image of the sample material may include a higher image resolution and/or higher image clarity than the captured sample image of the sample material and therefore the second portion of the identified images identiﬁed from the restored calibration image, has the higher resolution that the first portion of the identified images from the captured calibration image; Fig. 5B, 5C, 7E, Para 0059, 0076, 0080-0085, 0098]

Regarding Claim 21, Zotta meets the claim limitations as follows:
A method, comprising:
obtaining an overview image (i.e. calibration image) that contains section images associated with a plurality of sections of a specimen, the overview image having a first resolution; [i.e. calibration image at a lower resolution contains plurality portion of feature (i.e. specimen sections); Fig. 2, 4C, 6, 7A, and associated text, Para 0048-0050, 0065-0066, 0080-0081, 0094]
locating each of the section images based on a section template [i.e. known feature size and shape defines a template, i.e. predetermined reference structure or reference image, is identified in the restored calibration image; Fig. 2, 4A, 6, and associated text, Para 0047-0050, , 0062-0066, 0080-0085, 0091-0099]
obtaining preview images (i.e. second portion of the identified images identiﬁed from the restored calibration image) of a selected set of sections (i.e. predetermined reference structure) associated with a region of interest (i.e. known feature size and shape of the predetermined reference structure), the preview image having a second resolution that is higher than the first resolution; [i.e. captured sample image of the sample material may be restored where the restored sample image of the sample material may include a higher image resolution and/or higher image clarity than the captured sample image of the sample material and therefore the second portion of the identified images (i.e. preview images) identiﬁed from the restored calibration image, has the higher resolution then the first portion of the identified images from the captured calibration image; Fig. 5B, 5C, 7E-7G, Para 0059, 0076, 0080-0085, 0098-0099]
determining an alignment of the preview images based on at least one search template associated with a preview image, wherein the alignment of an individual preview image is based on a preview image for which an alignment is determined; [i.e. second portion of the identified images identiﬁed from the restored calibration image may be aligned to form a second stacked image; Fig. 6, 7E-7G, and associated text, Para 0080-0085, 0098-0099] and
obtaining a set of final section images, wherein the final section images are aligned based on the determined alignment of the preview images, wherein the final section images have a third resolution that is higher than the second resolution. [i.e. Computing a improved PSF, that provides more accurate resolution, from first portion of the identified images identiﬁed from the calibration image may be aligned to form a first stacked image and second portion of the identified images identiﬁed from the restored calibration image may be aligned to form a second stacked image; Fig. 7H and associated text, Para 0100, thereby utilizing the determined improved  PSF to enhance and/or improve images captured using the observation device, and will provides improved resolution (third resolution) to the each identified/extracted portion of feature images (i.e. final section images) from the restored calibration image using improved PSF; Fig. 6, Para 0101-0103]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zotta et al. (US20190122854A1) (hereinafter Zotta).
Regarding Claim 7, Zotta meets the limitations as follows: 
The method of claim 6, wherein the ith preview image is registered by comparison with an (i-l)th preview image, wherein i is an integer greater than one and less than N. [i.e. each of the plurality of individual feature images may be aligned and subsequently layered, masked, and/or stacked on top of one another, to form the stacked feature image from the plurality of individual feature images. Claim limitation implies the registering consecutive preview images, Zotta discloses images may be aligned and subsequently layered may indicate the consecutive operation.] 
Zotta does not disclose explicitly the consecutively registering the preview images. However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that registering the preview images consecutively or in any other order would be application specific and thereby it is a design choice. Because Applicant has not disclosed that having a specific order of registering the preview images provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any appropriate order of registering preview images. Therefore, it would have been an obvious matter of design choice for one with ordinary skill in the art at the time of invention to modify the teachings of Zotta to obtain the invention as specified in the claim.

Regarding Claim 13, Zotta meets the claim limitations as follows:
An apparatus, [i.e. image processing system including an observation device and a computer device; Fig. 1, 8, and associated text, Para 0040, 0105] comprising:
an optical imager [i.e. scanning electron microscope 100; Fig. 1-8, Para 0040, 0105] situated to obtain an overview image of a substrate that includes a plurality of specimen sections; [i.e. a calibration image of a sample that is formed on a support component, thin substrate or ﬁlm, is captured using a charged particle beam (CPB) of an observation device (e.g., microscope), where calibration image of the sample includes a plurality of visible features (e.g., particles) of the reference structure that form the identiﬁed portion, that are cropped to form, a ﬁrst plurality of individual feature images (i.e. plurality of specimen sections); Fig. 1, 6, 8, and associated text, Para 0048-0050, 0080-0081]   
a 
a charged particle beam (CPB) imaging system [i.e.  image processing system including an observation device and a computer device; Fig. 1, 8, and associated text, Para 0040, 0105] configured to produce preview images (i.e. second portion of the identified images identiﬁed from the restored calibration image) associated with selected portions of each of the specimen sections; [i.e. captured sample image of the sample material may be restored where the restored sample image of the sample material may include a higher image resolution and/or higher image clarity than the captured sample image of the sample material and therefore the second portion of the identified images (i.e. preview images) identiﬁed from the restored calibration image, has the higher resolution then the first portion of the identified images from the captured calibration image; Fig. 5B, 5C, 7E-7G, Para 0059, 0076, 0080-0085, 0098-0099] and
 a identiﬁed from the restored calibration image may be aligned to form a second stacked image; Fig. 6, 7E-7G, and associated text, Para 0080-0085, 0098-0099]
Zotta does not explicitly disclose the following claim limitations:
… first image processor … 
… second image processor …
However, Zotta discloses a plurality of image processor to perform the required operations. Further, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that performing all operations on a single image processor or divide the operation between multiple image processor is application specific and there by it is a design choice. Because Applicant has not disclosed that having a specific image processor performs a specific operation provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with one or multiple image processor performing specific operations. Therefore, it would have been an obvious matter of design choice for one with ordinary skill in the art at the time of invention to modify the teachings of Zotta to obtain the invention as specified in the claim.

Regarding Claim 14, Note the Rejection for claim 13, wherein Zotta further discloses
The apparatus of claim 13, wherein the CPB imaging system is configured to produce ROI images (i.e. portion of the identified images identiﬁed from the restored calibration image using improved PSF)  associated with each of the specimen sections and align the ROI images based on the alignment of the preview images. [i.e. Computing a improved PSF, that provides more accurate resolution, from first portion of the identified images identiﬁed from the calibration image may be aligned to form a first stacked image and second portion of the identified images identiﬁed from the restored calibration image may be aligned to form a second stacked image; Fig. 7H and associated text, Para 0100, thereby utilizing the determined improved  PSF to enhance and/or improve images captured using the observation device, and will provides improved resolution (third resolution) to the each identified/extracted portion of feature images (i.e. ROI images) from the restored calibration image using improved PSF; Fig. 6, Para 0101-0103]

Regarding claim 15, Zotta meets the claim limitations as set forth in claim 13.
The apparatus of claim 14, wherein the first image processor and the second image processor are the same image processor. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 13; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 16, Zotta meets the claim limitations as set forth in claim 13 and 14.
The apparatus of claim 13, wherein the image of the substrate produced by the optical imager has a first resolution, the preview images have a second resolution that is higher than the first resolution, and the ROI images have a third resolution that is higher than the second resolution. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 13 and 14; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 17, Zotta meets the claim limitations as set forth in claim 13.
The apparatus of claim 13, wherein the first image processor is coupled to locate image portions associated with the plurality of specimen sections based on correlation with a section template. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 13; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 18, Zotta meets the claim limitations as set forth in claim 13.
The apparatus of claim 13, wherein the second image processor is coupled to align the preview images based on correlation with one or more search templates or based on feature identification. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 13; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 19, Zotta meets the claim limitations as set forth in claim 1 and 13.
The apparatus of claim 17, further comprising a substrate stage, wherein the first image processor is coupled to determine substrate stage locations corresponding to alignment of the images of the specimen sections and the second image processor is coupled to determine substrate stage locations corresponding to alignment of the preview images. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 13; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]


Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20140226003 A1 related to Microscopy Imaging Method And System.
US 20180105855 A1 related to Analysis And Screening Of Cell Secretion Profiles.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488